Citation Nr: 1504224	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  11-20 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right shoulder condition.

2.  Entitlement to service connection for a right shoulder condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from June 1955 to July 1955 and from May 1958 to June 1958.  He then served on active duty from February 5, 1959 to February 19, 1959. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In September 2010, the Veteran submitted a statement asking to have his case reconsidered in light of new evidence he was submitting from a private doctor in support of his claim.  In an October 2010 rating decision, the RO again denied the Veteran's claim.

In October 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Veteran's claim file is electronic and the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The reopened issue of entitlement to service connection for a right shoulder condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's original claim of service connection for a right shoulder condition was last denied in an unappealed May 1975 rating decision that became final.
 
2.  Evidence received since the May 1975 rating decision is not cumulative or redundant of other evidence previously of record and raises a reasonable possibility of substantiating the Veteran's claim seeking service connection for a right shoulder condition.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for a right shoulder condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Given the favorable nature of the Board's decision to reopen the Veteran's claim, further discussion of VA's duties to notify and assist the claimant with respect to the claim to reopen is not necessary.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The Veteran seeks to reopen a previously denied claim seeking service connection for a pre-existing right shoulder condition that he maintains was permanently aggravated by his period of ACDUTRA in June 1955.  

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

VA must review all of the evidence submitted since the last final decision on any basis in order to determine whether the claim may be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

In this case, the Veteran's claim seeking service connection for a right shoulder condition was last denied in a May 1975 rating decision because the evidence of record did not show that the Veteran's pre-existing right shoulder condition was permanently aggravated by his June 1955 period of ACDUTRA service.  The Veteran did not appeal the May 1975 rating decision and it became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

Evidence of record at the time of the last final decision includes the Veteran's service treatment records and post-service medical records. 

In April 2010, the Veteran filed his current petition to reopen his right shoulder condition claim.  He submitted August 2010 and April 2011 letters from private doctors, each of whom indicated that the Veteran's right shoulder condition was due to his military service.  Also of record is a July 2014 Shoulder and Arm Conditions Disability Benefits Questionnaire (DBQ), in which the examiner opined that the degenerative changes, residual pain and limited motion in the Veteran's right shoulder were "more likely than not related to his military service."

The claim was initially denied because there was no evidence of a nexus between the Veteran's currently diagnosed right shoulder condition and his periods of active duty or ACDUTRA service.  Evidence added to the record since the May 1975 rating decision includes medical evidence indicating that the Veteran's right shoulder condition may be related to his military service.  These records are new as they were not previously considered.  This newly submitted evidence also raises a reasonable possibility of substantiating the Veteran's claim by indicating that he has a right shoulder disability that is related to his ACDUTRA service.  As such, the Board finds that the newly submitted evidence satisfies the low threshold requirement for new and material evidence.  Shade, supra.  

Accordingly, the Board finds that new and material evidence sufficient to reopen service connection for a right shoulder condition has been received, and the claim is reopened.

For the reasons stated in the REMAND portion of this decision below, the Board concludes that additional development is required in order to address the merits of the underlying service connection claim.


ORDER

As new and material evidence has been submitted to reopen the claim of service connection for a right shoulder condition, the appeal to this extent is granted.


REMAND

Further development is needed before the Board can adjudicate the Veteran's reopened service connection claim.

When a claim for service connection is based only on a period of ACDUTRA, there must be evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40 (2010).  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of the ACDUTRA alone.  Id.  In the service connection context, for example, this means that the presumption of soundness upon entry into service and the presumptive service connection provisions of 38 C.F.R. § 3.307, applicable to active duty, would not apply to ACDUTRA.  38 U.S.C.A. §§ 1111, 1112, 1137; 38 C.F.R. § 3.307. 

Here, the Veteran did not have a period of active service prior to his June 1955 period of ACDUTRA and was not provided an examination on entrance to the June 1955 period of ACDUTRA.  As such, the presumption of soundness does not attach.  When the presumption of soundness does not attach, as here, it is the Veteran who has the burden of establishing a disability that existed prior to service was permanently worsened by his military service, and that such worsening was beyond the natural progression of the condition.

A July 1955 Report of Investigation notes that the Veteran had surgery performed on his shoulder in November 1953 in which a rush pin was inserted into his right shoulder.  The Veteran stated that his right shoulder had not bothered him until performing duty on the rifle range pulling targets on June 23, 1955.  Surgery was performed two days later to remove the rush pin.  

The newly submitted evidence submitted by the Veteran to reopen his claim does indicate a nexus between the Veteran's current right shoulder condition and his period of ACDUTRA.  However, the private doctor letters and the July 2014 VA examiner's opinion do not rely on the correct legal standard in assessing the relationship between the Veteran's right shoulder condition and service.  As the evidence indicates that the Veteran's right shoulder condition pre-existed his period of ACDUTRA service in June 1955, a new VA examination and opinion is needed to assess whether the Veteran's right shoulder condition was permanently aggravated by his ACDUTRA service. 

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran.  If no medical records are available, this fact should be noted in the Veteran's claims file.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of any current right shoulder disorder.  The claims folder and any pertinent medical records should be made available for review by the examiner.  The examiner should perform any diagnostic tests deemed necessary and elicit from the Veteran a complete history of his complaints of a right shoulder disability, including any medical treatment.  

Following a review of the record, and any necessary testing, the examiner should address the following questions:

(a)  Identify all current diagnoses related to the Veteran's right shoulder.

(b)  Is it at least as likely as not (i.e., a 50 percent or greater probability) that any diagnosed right shoulder disability was permanently aggravated (i.e., increased in severity) beyond the normal course and scope of the disability by his period of ACDUTRA service in June 1955?

The examiner should provide a complete rationale for any opinion provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Then readjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


